DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
The Examiner assigned to this case has changed. Please note the Examiner’s contact information at the close of this Office action.
Applicant's amendment and argument filed 12/28/2020, in response to the non-final rejection, are acknowledged and have been fully considered. 	
Claims 1-3, 5-17, 24-26, 28, 29, and 34 are pending, have been examined on the merits, and found allowable (as amended within the Examiner's Amendment below).   Please refer to the rejoinder statement below. Any previous rejection or objection not specifically addressed is herein withdrawn.
REJOINDER
Claims 1-3 and 5-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 24-26, 28, 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are (with new claim 34) hereby rejoined and fully examined  for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are amended within the claims of 12/28/2020 have incorporated in the nasal (treating) composition a plant oil obtained/derived from Perilla spp. in combination with oily, gel-forming, and aqueous base components, which is not taught or reasonably suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Applicant has requested clarification of the priority claim. Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Malaysia on 8/4/2015 and 6/28/2016. It is noted, however, that applicant has not filed a certified copies of the foreign priority applications as required by 37 CFR 1.55, and the documents have not been transmitted not presently retrieved in the instant application. The missing documents are:    MYPI2015702548 and MYPI2016702385.

Conclusion
Claims 1-3, 5-17, 24-26, 28, 29, and 34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J KOSAR/Primary Examiner, Art Unit 1655